—Order of disposition, Family Court, Bronx County (Cira Martinez, J.), entered on or about March 24, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, *23would constitute the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, and placed him with the New York State Division for Youth, limited secure, for 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification and credibility. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.